Pee Cueiam,
There is no code of professional ethics that is peculiar to the criminal courts. There are no methods of practice to be tolerated there that are not equally entitled to recognition in the civil courts. Subtile distinctions that mark no substantial differences and that do not affect the merits of a controversy unless it may be to obscure or to defeat them, should not be allowed to thwart justice in the interests of disorder and crime. The assignments of error in this case raise two questions of this class. They touch no important right of a defendant. The first one relates to the validity of the oath administered by the interpreter to some of the witnesses. The form of the oath is not questioned, nor is it denied that, the interpreter correctly translated it into the language of the witness. It was done in the presence and under the immediate direction of the court. Under such circumstances if it had been administered by a bystander it would have bound the conscience of the witness both in law and in morals as a valid oath. It was not necessary *175that the clerk should repeat the oath to the interpreter every time he was called upon to administer it to a witness. It was enough if this was done at the beginning of the examination. .The interpreter acts under the sanction of his oath as such, when he administers the oath to the witness, no less than when he interprets the testimony of the witness to the court and jury. The other question relates to the refusal of the court below to set aside the verdict because it was alleged that one of the jurors had for an instant appeared to be asleep. This motion was addressed to the discretion of the court. It depended upon a fact that must have transpired in the presence of the learned judge. If this assignment was regular we could not consider it upon this record. The learned judge stated when this motion was before .him that he had given particular attention to this juryman during the trial because of his age, and was able to say upon his own knowledge that he was awake and attentive except for a single instant, and that he lost nothing of the trial. It was idle to call witnesses to prove what the learned judge knew to be untrue. He would not have been bound by such testimony if given, for neither a judge nor a juror is bound to accept the statement of a witness that contradicts the testimony of his own senses. ■ The evidence abundantly justified the conviction.
The assignments of error are overruled, the judgment affirmed, and the record remitted for purposes of execution.